FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 17, 2022

                                      No. 04-22-00257-CV

                IN THE INTEREST OF A.S., A.S. AND S.A.S., CHILDREN

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2018-FLD-002274-D1
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The clerk’s record was originally due May 9, 2022, but was not filed. We
ORDER the district clerk to file the clerk’s record on or before May 27, 2022. See TEX. R. APP.
P. 35.3(c).

       In the unforeseen event that the district clerk does not comply with this order, we may be
required to initiate contempt proceedings.

        Additionally, the reporter’s record was due May 9, 2022 but was not filed. On May 11,
2022, the court reporter filed a notification of late record, requesting an extension because she
had just received the notice of appeal on May 11, 2022.

         Accordingly, we GRANT IN PART the court reporter’s request for an extension of time
and ORDER the court reporter to file the reporter’s record in this court on or before May 31,
2022. The court reporter is reminded that strict deadlines exist with regard to disposal of appeals
dealing with termination of parental rights. We further remind the court reporter that in appeals
from orders terminating the appellant’s parental rights, we may not grant extensions of time to
file the appellate record that exceed 30 days cumulatively. TEX. R. APP. P. 28.4(b).



                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court